Citation Nr: 1820608	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel
INTRODUCTION

The Veteran had a period of active service from October 1968 to May 1970, with service in the Republic of Vietnam from May 1969 to May 1970. He served in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 and a January 2012 rating decisions issued by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) and a February 2016 Board remand.

In September 2015, the Veteran appeared and provided testimony at a Video Conference Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim and that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Remand is required for an addendum VA opinion or new VA examination, if deemed necessary. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl, 21 Vet. App. at 120, 123-24. A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

There are multiple VA opinions of record.  Notably, a September 2016 VA examination report provided an opinion regarding whether hypertension is related to active service.  An April 2017 VA examiner provided opinions regarding whether hypertension was related to Agent Orange exposure or to the Veteran's service-connected PTSD.  

The September 2016 VA examiner provided a thorough opinion regarding direct service connection, relying in part on the fact that hypertension was diagnosed in 1997.  The Veteran has asserted a diagnosis occurred in the 1980s; an addendum opinion shall thus be obtained considering this assertion.

The April 2017 VA examiner provided a thorough opinion regarding secondary service connection, but did not expressly address a June 2016 private opinion that the Veteran's PTSD has a direct effect on his hypertension and needing medication. An addendum opinion shall be obtained considering this private opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain addendum opinions or provide the Veteran with a VA examination, if necessary, regarding the etiology of his hypertension, to include as due to the Veteran's service-connected PTSD. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

(a) The examiner must opine whether hypertension at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service.  For purposes of this opinion, the examiner must assume that hypertension was diagnosed in the 1980s. 

(b) The examiner must opine whether hypertension at least as likely as not (50 percent or greater probability) was caused and/or aggravated by the Veteran's service-connected PTSD.  The examiner must address the June 18, 2016 Hypertension DBQ in which the Veteran's private physician opined that the Veteran's PTSD has a direct effect on the Veteran's hypertension.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


